Complaint No. 10-071-1375 and all evidence in State Bar Complaint No.
                  SG12-0672. The record of the hearing demonstrates that Shreve failed to
                  remit client funds, commingled client funds with non-client funds, failed to
                  represent his clients diligently, and failed to communicate with his clients
                  or to respond to the state bar.
                              According to State Bar Complaint No. 10-071-1375, Shreve
                  represented Century-National Insurance Company in a civil action, which
                  settled for $35,000. Shreve received the settlement funds and informed
                  Century-National that he would pay the insured the previously agreed-
                  upon $10,000 and remit the balance to Century-National. He failed to
                  follow through and remit payment to Century-National, and he failed to
                  respond to Century-National's numerous attempts to contact him. In
                  addition, Shreve then failed to respond adequately to the State Bar's
                  investigatory communications or to its complaint.'
                               According to State Bar Complaint No. SG12-0672, Shreve
                  represented Farmers Insurance Exchange in a number of subrogation
                  cases. In ten of those cases he failed to diligently prosecute the cases,
                  failed to remit settlement funds to Farmers, failed to communicate, and

                         'In Docket No. 59634 the hearing panel recommended this court
                  disbar Shreve based on State Bar Complaint No. 10-071-1375. Because
                  Shreve failed to participate in the disciplinary proceedings, the panel
                  entered its findings and recommendation by default. While the
                  recommendation was pending in this court, Shreve submitted a request for
                  a remand to allow the panel to consider mitigating factors. The panel
                  indicated its willingness, and the state bar indicated that additional
                  allegations against Shreve were forthcoming. We remanded for resolution
                  of all the issues. Based on the court's decision in this matter today, the
                  proceedings pending against Shreve in Docket No. 59634 are resolved and
                  closed.



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    ce
                        failed to respond to attempts at contact and resolution. Farmers sued
                        Shreve in district court, Shreve failed to participate in the litigation, and
                        Farmers obtained a default judgment against Shreve. The State Bar
                        alleged violations of the Rules of Professional Conduct with respect to the
                        subrogation cases, Shreve's failure to respond to the Farmers lawsuit, and
                        his failure to respond to the State Bar.
                                     In total, the hearing panel made findings that with respect to
                        Farmers, Shreve committed seven violations of RPC 1.1 (competence), one
                        violation of RPC 1.2 (scope of representation), seven violations of 1.3
                        (diligence), ten violations of RPC 1.4 (communication), five violations of
                        RPC 3.2 (expediting litigation) one violation of RPC 3.4 (fairness to
                        opposing party and counsel), one violation of RPC 8.1 (bar admission and
                        disciplinary matters), and 12 violations of RPC 8.4 (misconduct).
                                    The panel found that Shreve had no disciplinary record prior
                        to the proceedings in Complaint No. 10-071-1375 and that he suffered
                        emotional problems during the time frame at issue due to significant life
                        events. In addition, he had a history of good character and reputation and
                        showed substantial remorse. On the other hand, he failed to remit his
                        client's funds until four years after he received them, and did so only after
                        the panel had issued its initial findings of fact and conclusions of law and
                        recommendation for disbarment. The panel found the following four
                        aggravators: (1) prior disciplinary offenses, based on Complaint No. 10-
                        071-1375; (2) a pattern of misconduct; (3) multiple offenses; and (4)
                        substantial experience in the practice of law.
                                    The findings and recommendations of a disciplinary board
                        hearing panel, though persuasive, are not binding on this court.       In re
                        Stuhff, 108 Nev. 629, 633, 837 P.2d 853, 855 (1992). The automatic review

SUPREME COURT
        OF
     NEVADA
                                                              3
101 1047A    4C7,7 x>
                 #
                 of a panel decision recommending a suspension is conducted de novo,
                 requiring the exercise of independent judgment by this court.       Id.; SCR
                 105(3)(b). The panel's findings must be supported by clear and convincing
                 evidence. SCR 105(2)(e); In re Drakulich, 111 Nev. 1556, 1566, 908 P.2d
                 709, 715 (1995). In determining the proper disciplinary sanction, this
                 court considers four factors: (1) the duty violated, (2) the lawyer's mental
                 state, (3) the potential or actual injury caused by the lawyer's misconduct,
                 and (4) the existence of aggravating or mitigating• circumstances. In re
                 Lerner, 124 Nev. 1232, 1246, 197 P.3d 1067, 1077 (2008) (citing American
                 Bar Association Standards for Imposing Lawyer Sanctions 3.0,
                 Compendium of Professional Responsibility Rules and Standards, 344
                 (1999)). The primary objective of attorney discipline is not further
                 punishment of the attorney, but rather protection of the public and
                 protection of the public's confidence in the legal profession.   State Bar of
                 Nevada v. Claiborne, 114 Nev. 115, 129, 756 P.2d 464, 473 (1988).
                             We conclude that the record before us demonstrates that
                 Shreve committed the misconduct and violations of the Rules of
                 Professional Conduct as found by the hearing panel. The panel's
                 recommendation is an appropriate sanction.
                             Accordingly, attorney Don Shreve, Jr. is hereby suspended
                 from the practice of law for five years, effective January 30, 2014. Before
                 he may petition for reinstatement pursuant to SCR 116, Shreve must take
                 and pass the Nevada bar exam and the Multistate Professional
                 Responsibility Exam and pay restitution to Farmers Insurance Exchange.




SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 194'A    e
                       Shreve is ordered to pay the costs of the disciplinary proceedings against
                       him within 90 days. See SCR 120. The parties shall also comply with the
                       applicable provisions of SCR 115 and SCR 121.1.
                                     It is so ORDER


                                                                          C.J.
                                                Gibbons


                                                                                            J.
                                                                     Hardesty


                                                                                            J.
                       Parraguirre


                       CL
                       Cherry                                        Saitta


                       cc: David A. Clitrk, Bar Counsel
                            Jeffrey A. Albregts, Chair, Southern Nevada Disciplinary Board
                            Kimberly K. Farmer, Executive Director, State Bar of Nevada
                            Michael J. Warhola, LLC
                            Perry Thompson, Admissions Office, United States Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                           5
(0) 194 7A v.I.Sigro


                                                           Ti-ov.T4Dt.